 



Exhibit 10.7(d)
Amendment No. 3
To Executive Employment Agreement
     WHEREAS, BMC Software, Inc. (“Employer”) and Dan Barnea (“Executive”) for
good and valuable consideration, the receipt of which is hereby mutually
acknowledged, have agreed to the terms of this Amendment;
     WHEREAS, this Amendment shall not supersede but shall become part of the
Executive Employment Agreement between BMC Software, Inc. and Executive executed
on April 1, 2000 (“Executive Agreement”):
     It is agreed that the following section shall be deemed to be inserted on
page 3, replacing the existing Section 2.1 of the Executive Agreement:
     “The Employer hereby employs the Executive through Employer’s wholly-owned
subsidiary, BMC Software Israel LTD, and the Executive hereby accepts employment
by the Employer through such subsidiary, upon the terms and conditions set forth
in this Agreement.”
     It is agreed that the following sentence shall be deemed to be inserted on
page 7 and on page 8 at the end of Section 6.4 and 6.5, respectively:
     “Severance payments payable under this Section shall be reduced by the
amount of severance paid to Executive under Israeli Severance Pay Law (or any
similar law applicable to Executive under the laws of Israel), in effect at the
time of such severance.”
Dated this 15th day of July, 2003

     
EMPLOYER:
  EXECUTIVE:
BMC Software, Inc.
   
 
   
By: /s/ ROBERT H. WHILDEN, JR.
  /s/ DAN BARNEA
Name: Robert H. Whilden, Jr.
  Dan Barnea
Title: SVP and General Counsel
   
 
   
 
  Acknowledged:
 
  BMC Software Israel, Ltd.
 
   
 
  By: /s/ ZEHAVA SIMON
 
  Name: Zehava Simon
 
  Title: CEO

 